


117 HJ 20 IH: Proposing an amendment to the Constitution of the United States recognizing and securing the fundamental right to life, liberty, and property, which includes housing, health care, education, and nutrition.
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA
117th CONGRESS
1st Session
H. J. RES. 20
IN THE HOUSE OF REPRESENTATIVES

January 28, 2021
Ms. Adams (for herself, Ms. Schakowsky, and Ms. Omar) submitted the following joint resolution; which was referred to the Committee on the Judiciary

JOINT RESOLUTION
Proposing an amendment to the Constitution of the United States recognizing and securing the fundamental right to life, liberty, and property, which includes housing, health care, education, and nutrition.


That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  — The right of any person to affordable housing, cost-effective health care, quality education, and adequate nutrition shall not be denied or abridged by the United States or any State, and the Congress shall have power to enforce and implement this article by appropriate legislation..

